Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's preliminary amendment filed 09 January, 2020. As filed, Claims 1-20 are pending. 
Priority
This application, filed 01/09/2020 is a national stage entry of PCT/JP2018/025543, International Filing Date: 07/05/2018 claims foreign priority to JP2017-135963, filed 07/12/2017 claims foreign priority to 2018-069264, filed 03/30/2018 in Japan.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/10/2020 has been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Claim Objections
1. Claims 1 recites the “use” language. The objected claim is not viewed as “use” claim, but proper transition wording should be present.
2. Instant claims are objected for reciting improper Markush language: the recitation in instant claims for definition of variables of Markush formula “is at least one kind selected from the group consisting of” should be changed to “is selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nature and scope of the instant claims in view of the specification: 
Claim 1 recites the limitations, “additive” and “a metal compound”  and “a metal compound carried on a carrier” for the claimed method of producing methyldichlorophosphane by reacting methane and phosphorus trichloride. Applicant has not described the claimed genus of "“additive” and “a metal compound” and “a metal compound carried on a carrier” in a manner that would indicate they were in possession of the full scope of this genus. 
By contrast, the nature and scope of the invention described in the Specification includes oxygen as additive and  the metal compounds and metal compounds on carrier as shown on Table 1 [0102[ and by preparative examples 1-14 of methyldichlorophosphane by reacting methane and phosphorus trichloride: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "additive" the instant specification states on [0032] which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed "additive".

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the instant case, the claimed “a metal compound” and “a metal compound carried on a carrier” encompasses any metal and any carrier. Applicants describe various metals as potential catalysts on [0036]- [0076] and carriers on [0078]- [0080] of the instant specification as an example of "metal", or “carrier” which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed " a metal compound” and “a metal compound carried on a carrier”.
The extent and content of the prior art: Applicant has provided several references in the IDS which discuss producing  methyldichlorophosphane from methane and phosphorus trichloride. For example CN 105330693 which teach a method for preparing  an alkyl phosphorus dihalide by reacting hydrocarbon and phosphorus trihalide mediated by  alkali metal or alkaline-earth metal.

The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of producing CH3Cl2P catalyzed by metal based catalyst.
Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus “additive” and “a metal compound”  and “a metal compound carried on a carrier”. The specification is limited to preparation of methyldichlorophosphane by reacting methane and phosphorus trichloride in the presence of oxygen and mediated by metal compounds and metal compounds on carrier shown in the examples 1-14. 
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of additive,  a metal compound  and a metal compound carried on a carrier.

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the , “additive” and “a metal compound”  and “a metal compound carried on a carrier” as claimed. Thus, Applicants have failed to demonstrate possession of the claimed additive and metal compound for method of producing  methyldichlorophosphane starting with methane and phosphorus trichloride. 
Hence, the analysis above demonstrates that Applicants have not described the claimed method for methyldichlorophosphane by reacting methane and phosphorus trichloride by applying such “additive” and “a metal compound” and “a metal compound carried on a carrier”. As such, the Artisan of skill could not predict that Applicant possessed any “additive” and “a metal compound” and “a metal compound carried on a carrier”  species, except for that of examples shown in specification.
Thus it is concluded that the written description requirement is not satisfied.
Regarding claims 2-20, the claims are dependent of claim 1, and they failed to correct the written description issue in claim 1 and thus, these claims are rendered improper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 105330693, Feb 17, 2016-02-17 (hereinafter “the ‘693 publication“; cited by Applicants in IDS).
The ‘693 publication teach a method for preparing  an alkyl phosphorus dihalide by reacting hydrocarbon and phosphorus trihalide raw materials, alkali metal or alkaline-earth metal, at -30-170 °C. The initiator alkali metal or alkaline-earth metal reacts with the phosphorus trihalide to generate phosphorus dihalide free radicals, and free radical reaction is conducted between the phosphorus dihalide free radicals and the hydrocarbon to generate alkyl phosphorus dihalide, halogen hydride and a small amount of alkali halide or alkaline earth halide (abstract).

    PNG
    media_image3.png
    122
    344
    media_image3.png
    Greyscale

The ‘693 publication teach as subtracts for the reaction all hydrocarbons with 1 to 8 carbon atoms such as alkanes (i.e. methane of instant claims); the phosphorus trihalide is  phosphorus trichloride or phosphorus tribromide; as catalyst the alkali metal is metallic sodium or metallic potassium; the alkaline earth metal is metallic calcium. The reaction is conducted under nitrogen or other inert gas ([0023] of translation; examples; instant claim 3).
Regarding the additive limitation of instant claims, that instant disclosure states: “In the present invention, the additive is not particularly limited and may be appropriately selected depending on the intended purpose. “see [0032 ] pf PgPub. 
Therefore, the “nitrogen or other inert gas “disclosed in the ‘639 publication  is no different in terms of invention-specifying matters from the invention as in claim 1 of the present application, and the prior art teach the limitation of instant claims.
2.Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. Ziran Kexueban, 2009, vol. 33, no. 2, 210-213 (cited by Applicants in IDS).
The article by Cui  teach synthesis of methyl phosphonic dichloride was from methane and phosphorus trichloride in the presence of lanthanum, potassium, and a cobalt oxide-based perovskite-type catalyst (metal oxide of instant claim 3; cobalt oxide recited in instant claim 5)-  LaMnAl11O19-α as catalyst.  The effects of n(CH4)-n(PCl3) ratio, particle size of the catalyst and reaction temperature on conversion of phosphorus trichloride were studied. The results shows that catalyst particle size 425-850 μm, n(CH4)-n(PCl3) ratio = 5: 1 and reaction temperature of 300 °C, the conversion of phosphorus trichloride is 6.84% (abstract). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
The experimental device as shown in Figure 1, using quartz tube reaction tube, with an inner diameter of 60mm and a length of 80 cm, heated with a high temperature tube-type furnace, the raw materials CH4 and PCl3 gas, the gas flow is adjusted using the gas flow thermometer to ensure the limiting molar ratio of the reactant. Under the action of catalyst, CH3PCl2 is generated by reaction; the resulting products are cooled by ice-salt bath, and the conversion rate of PCl3 is calculated by titration analysis. The data obtained by this method are consistent with the conversion rate measured by the gas chromatography (experimental 1.3. page 2010-211).
Regarding the claimed “additive”, the article by Cui teach reagents CH4 of purity 99.99% and  PCl3 of purity 98%, therefore the reaction is conducted in the presented of said reagents which  includes 2% impurities, these impurities are added along with the phosphorous trichloride to the reaction system. The additive is not particularly limited by the wording in paragraph [0032] of the present description.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The 2% impurities of the phosphorous trichloride disclosed in document 2 can then be regarded as the additive of instant  claim 1. 
Furthermore, the reaction condition disclosed by Cui do not require inert atmosphere, one of ordinary skills in the art would assume the reaction is conducted in the presence of air which meet the limitation of additive as claimed.
Therefore the prior art teach the limitation of instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Cui et al. Ziran Kexueban, 2009, vol. 33, no. 2, 210-213 (cited by Applicants in IDS) and further in view of US 3,210,418 by Pianfetti et al Cot 5, 1965 (cited by Applicants in IDS). 

The article by Cui teach synthesis of methyl phosphonic dichloride was from methane and phosphorus trichloride in the presence of lanthanum,
potassium, and a cobalt oxide-based perovskite-type catalyst (metal oxide of instant claims 3 and 12; cobalt oxide recited in instant claims 5 and 14)-  LaMnAl11O19-α as catalyst.  The effects of n(CH4)-n(PCl3) ratio, particle size of the catalyst and reaction temperature on conversion of phosphorus trichloride were studied. The results shows that catalyst particle size 425-850 μm, n(CH4)-n(PCl3) ratio = 5: 1 and reaction temperature of 300 °C, the conversion of phosphorus trichloride is 6.84%. When LaMnAl11O19-α catalyst is used, reaction temperature can be greatly reduced and oxygen as cocatalyst is not needed.  Therefore the possible explosion and formation of phosphorus oxychloride as undesirable byproduct can be avoided (abstract). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
The experimental device as shown in Figure 1, using quartz tube reaction tube, with an inner diameter of 60mm and a length of 80 cm, heated with a high temperature tube-type furnace, the raw materials CH4 and PCl3 gas, the gas flow is adjusted using the gas flow thermometer to ensure the limiting molar ratio of the reactant. Under the action of catalyst, CH3PCl2 is generated by reaction; the resulting products are cooled by ice-salt bath, and the conversion rate of PCl3 is calculated by titration analysis. The data obtained by this method are consistent with the conversion rate measured by the gas chromatography (experimental 1.3. page 2010-211).
Regarding the claimed “additive”, the article by Cui teach reagents CH4 of purity 99.99% and  PCl3 of purity 98%, therefore the reaction is conducted in the presented of said reagents which  includes 2% impurities, these impurities are added along with the phosphorous trichloride to the reaction system. The additive is not particularly limited by the wording in paragraph [0032] of the present description. The 2% impurities of the
phosphorous trichloride disclosed in document 2 can then be regarded as the additive of instant  claim 1. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The method of the present application differs from the method described in the article by Cui in that prior art does not specifically teach oxygen or chlorine as additive to the reaction while instant claims require said additives for the formation of the same compound methyldichlorophosphane by reacting methane and phosphorus trichloride.
However, the reaction condition disclosed by Cui do not require inert atmosphere, as such one of ordinary skills in the art would presume the reaction is conducted in the presence of air which meet the limitation of additive as claimed.
Furthermore, producing methyldichlorophosphane by reacting methane and phosphorus trichloride in the presence of air, oxygen or chloride is discussed in the ‘418 patent.
 The’418 patent teach preparative examples wherein the reaction of methane and phosphorus trichloride is conducted by adding air (example 1); oxygen (example 2); chlorine (example 4) (col 4-6).
In conclusion, the method for producing methyldichlorophosphane by reacting methane and phosphorus trichloride mediated by metal catalyst and in the presence of air, oxygen or chlorine was known in the art before the effective filing date of the claimed invention.
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In the instant case, the metal catalyst and air as additive are the known options for preparation of methyldichlorophosphane by reacting methane and phosphorus trichloride and within the technical grasp of one of ordinary skill in the art.  Before the effective filing date of the claimed invention, success in the use of such reaction conditions would have been expected to produce methyldichlorophosphane product upon reacting methane with phosphorus in the presence of metal catalyst and additives such as air because it was known that such reaction conditions readily affords methyldichlorophosphane.    
Absent factual unexpected, unobvious, and beneficial results, the claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 1-20 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622